Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on May 4, 2021.
Claims 1-20 are pending in the application.
Continuation Application 
This application is a Continuation Application of U.S. patent application Ser. No. 15/842,969 with US Patent No. 11,023,349, filed Dec. 15, 2017.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated May 4, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36, 41-47, and 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,349 (hereafter ‘349) in view of US 2002/0124042 (hereinafter Melamed).  Although the conflicting claims are not identical, they are not patentably distinct from each other because 36, 47, and 52 of the instant application define an obvious variation of the invention claimed in ‘349.
The following side-by-side comparison between the representative claim 1 of ‘349 and the representative claim 36 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘349
Claim 36 of instant application
1. A computer-implemented method comprising: 
providing a script-driven framework to a target system to monitor performance of operations on two or more sets of objects within the target system, 


each of the two or more sets of objects being an application object that has an operation performed thereon; and 
executing, within the script-driven framework, a script file comprising a test scenario with user-defined language stipulations, 
the user-defined language stipulations including an operation hierarchy for the operations to execute on each of the two or more sets of objects in parallel on separate threads within the script-driven framework, 
the user-defined language stipulations further including at least one synchronization point corresponding to a point in time at which the operations on the separate threads are to be synchronized, 
the execution of the script file comprising: creating the two or more sets of objects on respective separate threads according to said test scenario; 
monitoring performance of the operations on the two or more sets of objects according to said test scenario, 
said monitoring comprising executing the operations on each of the two or more sets of the objects on the separate thread in parallel with each other according to the operation hierarchy of the test scenario as defined by user-defined language stipulations, the operations on the separate threads being executed in synchronization at or from the at least one synchronization point; 
collecting and storing performance metric data in memory, the performance metric data corresponding to the operations of the objects for each of the two or more sets of objects according to an order of execution and termination of an object to maintain the performance metric data in relations to the operation hierarchy of each of the two more sets of objects; 
deleting the two or more sets of objects from the separate threads from which the operations were executed thereon; and terminating execution of operations within the separate threads.
36. A method comprising: 

providing a script-driven framework to a target process management system to monitor performance of industrial operations on two or more sets of objects within the target process management system, 

each of the two or more sets of objects being an application object that has an operation performed thereon; and 
executing, within the script-driven framework, a script file comprising a test scenario with user-defined language stipulations, 
the user-defined language stipulations including a flow- control construct and corresponding operation hierarchy for the industrial operations to execute each of the two or more sets of objects in sequence with each other within the script-driven framework, 



the execution of the script file comprising: creating the two or more sets of objects according to said test scenario; 

monitoring performance of the industrial operations on the two or more sets of objects according to said test scenario, 
said monitoring comprising executing the industrial operations on each of the two or more sets of the objects in sequence with each other according to the operation hierarchy of the test scenario as defined by user-defined language stipulations; 



collecting and storing performance metric data in memory, the performance metric data corresponding to the industrial operations of the objects for each of the two or more sets of objects according to an order of execution and termination of an object to maintain the performance metric data in relations to the operation hierarchy of each of the two more sets of objects; 
deleting the two or more sets of objects upon completion of the sequential industrial operations; and 
terminating execution of industrial operations.


In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.
The limitations of Claim 36 "a flow- control construct”  and “execute each of the two or more sets of objects in sequence with each other” are not explicitly shown in the patented application claims. However, Melamed discloses "a flow- control construct” (Fig. 4, ¶ 71, The test executive may use a special type of sequence called a process model to direct the high-level sequence flow [a flow- control construct]) and Melamed also discloses “execute each of the two or more sets of objects in sequence with each other” (Fig. 4, ¶ 71, the test executive engine 220 can load and execute different types of code modules. Test executive sequences can call subsequences through the common adapter interface 232. The test executive may use a special type of sequence called a process model to direct the high-level sequence flow). Melamed and Applicants' subject matter are analogous art because they are from the same field of endeavor in performing software tests. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Melamed and Applicants' subject matter before him or her, to incorporate the teaching of Melamed into the teaching of Applicants' subject matter to include "a flow- control construct”  and “execute each of the two or more sets of objects in sequence with each other”.  The suggestion/motivation for doing so would have obtained the advantage of using a test executive software as a control center for an automated test system to perform a desired sequence of tests on the unit under test. More specifically, the test executive allows the user to create, configure, and/or control test sequence execution for various test applications (Melamed, ¶ ¶ 10-11). 
Independent claims 47 and 52 are corresponding to the method claim 36. Therefore, they are rejected for the same reason set forth in the rejection of Claim 36.
Dependent claims 41-46 are obvious variations of  claims 1, 6, 9, 10, and 14 of ‘349. Therefore, they are rejected under the same rational set forth in the rejection above.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 50, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “each of the objects being at a same level within the test scenario”. However, the term “same level” is not described in the specification. It is not clear whether the “same level” means the same macro level, the objects are associated with the same device level, or the objects are at the same level of a parent-child relationship. For the purpose of compact prosecution, the claim limitation is interpreted as “each of the objects being at a same level of the hierarchy within the test scenario”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 52 is directed to a device comprising a processor. However, the recited components of the device appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. The recited components of the device can be construed to cover software under the broadest reasonable interpretation, especially the recited processor can be interpreted as a virtual machine. Therefore, the claimed device is ineligible subject matter under § 101.
Claims 53-55 depend on Claim 52 and do not cure the deficiency of Claim 52. Therefore, Claims 53-55 are rejected for the same reason set forth in the rejection of Claim 52.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-37, 45, and 52 are rejected under 35 USC 103 (a) as being unpatentable over US 2006/0129891 (hereinafter “Padisetty”) in view of US 2012/0066378 (hereinafter “Lui”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As per claim 36, Padisetty discloses: A method (Padisetty, ¶ 7, a system, method, and computer-readable medium for testing software) comprising:
providing a script-driven framework to a target process management system to monitor performance of industrial operations on two or more sets of objects within the target process management system (Padisetty, ¶ 7, a system, method, and computer-readable medium for testing software is provided; Fig. 2, ¶ 19; Fig. 3a-3b,  ¶ 27), each of the two or more sets of objects being an application object that has an operation performed thereon (Padisetty, Fig. 3a-3b, ¶ 28, A sequence statement 346 declares executable instructions for causing test items or test scenarios to be executed in a particular order; Fig. 4E, ¶ 33, The selected test item category (managed or unmanaged) is dragged and dropped into the scenario tree … Pieces of software associated with test items of a particular category are presented for selection);
executing, within the script-driven framework, a script file comprising a test scenario with user-defined language stipulations (Padisetty, Fig. 4B, ¶ 33, the managed test item implements the abstract class by specifying code for the run method. The run method is executed by the scenario framework during execution of a test scenario or a test item; Fig. 4F-4G, ¶ 33-34, If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … Any suitable customizable, tag-based language may be used, such as XML), the user-defined language stipulations including a flow- control construct and corresponding operation hierarchy for the industrial operations to execute each of the two or more sets of objects in sequence with each other within the script-driven framework (Padisetty, Fig.4A-4B, ¶ 33-34, The selected test item category is dragged and dropped into the scenario tree … where a scenario tree is being defined …   If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The set of method steps 406 defines steps where test scenarios are executed),
the execution of the script file comprising: 
creating the two or more sets of objects according to said test scenario (Padisetty, Fig. 3a-3b, ¶ 28, A sequence statement 346 declares executable instructions for causing test items or test scenarios to be executed in a particular order; Fig. 4E, ¶ 33, The selected test item category (managed or unmanaged) is dragged and dropped into the scenario tree … Pieces of software associated with test items of a particular category);
monitoring performance of the industrial operations on the two or more sets of objects according to said test scenario (Padisetty, Fig. 4A-4H, ¶ 33-35, If performance measurement is desired, the performance measurement statement 350 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The method parses the file and instantiates each statement. … the method executes the scenario; ¶ 27, A performance measurement statement 350 declares executable instructions for measuring computer performance, such as CPU usage, among other things, after execution of a test item or test scenario), said monitoring comprising executing the industrial operations on each of the two or more sets of the objects in sequence with each other according to the operation hierarchy of the test scenario as defined by user-defined language stipulations (Padisetty, Fig. 4A-4H, ¶ 33-35, If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree. See block 452. If leak detection is desired, the leak detection statement 348 is dragged to the scenario tree. See block 454. If performance measurement is desired, the performance measurement statement 350 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The method parses the file and instantiates each statement. … the method executes the scenario);
collecting and storing performance metric data in memory, the performance metric data corresponding to the industrial operations of the objects for each of the two or more sets of objects according to an order of execution and termination of an object to maintain the performance metric data in relations to the operation hierarchy of each of the two more sets of objects (Padisetty, Fig. 4A-4H, ¶ 33-35, If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree. See block 452. If leak detection is desired, the leak detection statement 348 is dragged to the scenario tree. See block 454. If performance measurement is desired, the performance measurement statement 350 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The method parses the file and instantiates each statement. … the method executes the scenario; ¶ 27, A performance measurement statement 350 declares executable instructions for measuring computer performance, such as CPU usage, among other things, after execution of a test item or test scenario; Fig. 4A, ¶ 35, The set of method steps 406 defines steps where test scenarios are executed, and the result is captured [collected and stored] for analysis); and
terminating execution of industrial operations (Padisetty, Fig. 4A-4H, ¶ 33-35, the method 400 loops back to block 478 where the above-described processing steps are repeated. If the answer to the test at decision block 480 is NO, the method executes the scenario. See block 482. The method 400 then proceeds to the exit terminal F and terminates execution).
Padisetty does not appear to explicitly disclose deleting the two or more sets of objects upon completion of the sequential industrial operations However, in an analogous art to the claimed invention in the field of software testing, Lui also teaches deleting the two or more sets of objects (Lui, para. 148, while parsing the tree, will issue a destroy Event 828 to the script 812 as it detects that objects no longer exist 864. The previous tree structure is still kept intact, so that the destroy Events are sent in the context of the old tree to keep the gMg script's current context for orderly updating of deleted or maintained objects; para. 149, all the destroyed objects no longer exist in the tree 864; para. 165, There is a cleanup operation where, if the When Object is disconnected from a GUI object, it is obsolete (i.e. a GUI object is deleted), and its corresponding When Object counterpart is removed from the When Object list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lui into the teaching of Padisetty to include Lui’s method for monitoring events derived from a computer target application presentation layer with the step of deleting the two or more sets of objects upon completion of the sequential industrial operations. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor events derived from a computer target application presentation layer using a script running at a level within the target application, where the scans run-time instantiations of objects of the target application, and allocates structures in real-time to the object instantiations. These allocated structures are adapted to create a reflection of the target application structure, which is used along with detected object instantiations that match a predetermined object structure to capture a portion of an environmental spectrum of the detected object (Lui, Abstract).

As per Claim 37, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses wherein the two or more sets of objects are nested objects that have a parent-child relationship (Padisetty, Fig. 3B, ¶ 33-34, The set of method steps 404 define steps where test scenarios are created from test items. … The selected test item category is dragged and dropped into the scenario tree … where a scenario tree is being defined …   If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree).

As per Claim 45, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses reading out the stored performance metric data for the industrial operations on each object in each set of objects in relations to the order of execution and termination (Lui, Fig. 2, para. 107-108, a combination of two kinds of GUI application processes: to provide two target types for the gMg Win32 and Web IE sensors. It is the user interface that provides a critical stream of GUI Events against which many other kinds of counters from statistical data, response times, computer performance counters, to Method Events can be placed within a GUI Context to connect directly to a user's experience for more precise analysis of application performance or business processes); and outputting information relating to the performance metric data for the two or more sets of objects (Lui, para. 108, Each Monitoring Target can contain its own values or have detectable Events that can be used to build behavior profiles for any area of concern and interest; Fig. 7, para. 140, FIG. 7 depicts the GUI Object Tree 715, which is the foundation for providing the GUI Context for all collected tracking data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lui into the teaching of Padisetty to include Lui’s method for monitoring events derived from a computer target application presentation layer with the step of reading out the stored performance metric data for the industrial operations on each object in each set of objects in relations to the order of execution and termination and outputting information relating to the performance metric data for the two or more sets of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a script running at a level within the target application. The script scans run-time instantiations of objects of the target application, allocates structures in real-time to the object instantiations, and deduces a user experience based on the correlated state machine events (Lui, Abstract).

Claims 38-39, 41-42, 46, 48-49, 51, 53, and 55 are rejected under 35 USC 103 (a) as being unpatentable over US 2006/0129891 (hereinafter “Padisetty”) in view of US 2012/0066378 (hereinafter “Lui”) and further in view of US 20020/124042 (hereinafter "Melamed”).

As per Claim 38, the rejection of Claim 37 is incorporated. Padisetty as modified does not appear to explicitly disclose wherein industrial operations related to an object within the set of objects are based on successful execution of its parent object. However, in an analogous art to the claimed invention in the field of software testing, Melamed teaches wherein industrial operations related to an object within the set of objects are based on successful execution of its parent object (Melamed, , ¶ 17-18, Sequence--A series of steps that the user specifies for execution in a particular order. Whether and when a step is executed can depend on the results of previous steps [i.e., successful execution of the parent object]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test with a process on that industrial operations related to an object within the set of objects are based on successful execution of its parent object. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to create a test sequence to test a unit under test, wherein the test sequence comprises a plurality of steps herein said executing the test sequence comprises executing the synchronization step, wherein said executing the synchronization step comprises executing the program instructions associated with the synchronization step to perform the specified synchronization operation (Melamed, Abstract and ¶ 80).

As per Claim 39, the rejection of Claim 38 is incorporated. Padisetty as modified further discloses wherein the industrial operations of an object result in a stop, skip or continue result, wherein sequential operation of a subsequent object is possible for a skip and continue result for a parent object (Melamed, ¶ 364, A serial section may be used to ensure that each thread in the batch executes the steps in the section sequentially and in the order specified; ¶ 368, When that thread arrives at the Exit step for the section, all remaining threads in the batch step may jump from the Enter step to the Exit step, skipping the steps within the section [ Thus, possible for a skip and continue result for a parent object]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test with a process on that the industrial operations of an object result in a stop, skip or continue result, wherein sequential operation of a subsequent object is possible for a skip and continue result for a parent object. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to configure a synchronized section so that only one UUT enters the section at a time, no UUTs enter the section until all are ready (Melamed, Abstract and ¶ 89).

As per Claim 41, the rejection of Claim 40 is incorporated. Padisetty as modified further discloses wherein the two or more sets of objects are executed on separate threads within the script-driven framework, where the separate threads correspond to different industrial operations (Melamed, Fig. 5, ¶ 89, testing [executing operations] the group [two or more sets] of units-under-test (UUTs) [each of the two or more sets of the objects] simultaneously [in parallel with each other] on separate threads using the Batch Synchronization step to control the interaction of the UUT threads as they execute the test steps [to carry out the test scenario] specifying the "Order Number" for each thread corresponding to the UUTs [within the script-driven framework]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test, wherein the two or more sets of objects are executed on separate threads within the script-driven framework, where the separate threads correspond to different industrial operations. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to place Batch Synchronization steps around one or more test steps to create a "synchronized section". The user can configure a synchronized section so that only one UUT enters the section at a time (Melamed, Abstract and ¶ 89).

As per Claim 42, the rejection of Claim 41 is incorporated. Padisetty as modified further discloses wherein the user-defined language stipulations further comprise at least one synchronization point corresponding to a point in time at which the industrial operations on the separate threads are to be synchronized (Melamed, ¶ 364, When all threads in a batch arrive at their respective instances of an Enter step for a serial section, the threads may be released one at a time in ascending order according to Order Numbers assigned to the threads when the threads are added to the batch using the Batch Specification step. As each thread reaches the Exit step for the section, the next thread in the batch may proceed from the Enter step. After all the threads in the batch arrive at the Exit step, they exit the section together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test, wherein the two or more sets of objects are executed on separate threads within the script-driven framework, where the separate threads correspond to different industrial operations. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to place Batch Synchronization steps around one or more test steps to create a "synchronized section". The user can configure a synchronized section so that only one UUT enters the section at a time (Melamed, Abstract and ¶ 89).

As per Claim 46, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses receiving script inputted by a user through a user interface to define the language stipulations for the test scenario for the target process management system (Melamed, para. 28, the graphical user interface may enable the user to select a desired operation to perform on a synchronization object. User input specifying a first synchronization object operation is received; Fig. 4, para. 72-76, user input [script inputted by a user] in a sequence editor [user interface] where the user specifies custom properties for the computer system configuration [language stipulations for the test scenario for the target system]; Fig. 5, para. 78, in step 400, a synchronization step may be included in a test sequence, in response to user input requesting inclusion of the synchronization step; para. 325, To create a reference to a new or existing batch object, the user may insert a Batch Specification step and configure the step; para. 345-357, user defines various Batch Specification step properties in addition to the common custom properties); and
storing the script in a script file which is used by the framework as a structural blueprint to control the creating, executing (Melamed, para. 89, creating [storing] the user sequence file [script in a script file] to synchronize steps in the Batch Synchronization steps [used by the script driven framework] to control the interaction of the UUT threads as they execute the test steps [a structural blueprint]), collecting and storing, terminating and deleting industrial operations during a test run of the test scenario (Melamed, para. 323-344, he user can use Batch Specification steps to define a group of threads where each thread in the group runs an instance of the client sequence to control the creating, executing, collecting and storing, terminating and deleting operations; ¶ 89, user may use a Batch Synchronization step to control the interaction of the UUT threads as they execute the test steps [during a test run of the test scenario]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test for receiving script inputted by a user through a user interface to define the language stipulations for the test scenario for the target process management system; and storing the script in a script file which is used by the framework as a structural blueprint to control the creating, executing, collecting and storing, terminating and deleting industrial operations during a test run of the test scenario. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to configure a synchronized section for synchronizing software execution, e.g., synchronizing threads or processes (Melamed, Abstract and ¶ 89).

Claims 43 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over US 20020/124042 (hereinafter "Melamed”) in view of US 2012/0066378 (hereinafter “Lui”), and further in view of US 2019/0095311 (hereinafter “Milirud”) with filing date 9/22/2017.

As per Claim 43, the rejection of Claim 36 is incorporated. Padisetty as modified does not appear to explicitly disclose wherein the performance metric data comprises at least data corresponding to an execution time for the operations on each object from the two or more sets of objects. However, in an analogous art in the field of monitoring performance tool, Milirud teaches wherein the performance metric data comprises at least data corresponding to an execution time for the operations on each object from the two or more sets of objects (Milirud, Fig. 1A-1C and 2, para. 24, the durations and counts [associated with each operation of table 120 are calculated based on data samples which are associated with metric values (i.e., operation response times) within the highest 5% of metric values of the data samples associated with the specified twenty-four hour period [For example, the figures show duration as execution time in the table 120 for the operations on each object from several sets of operation objects.]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Milirud into the teaching of Padisetty as modified to include “wherein the performance metric data comprises at least data corresponding to an execution time for the operations on each object from the two or more sets of objects.” The modification would be obvious because one of ordinary skill in the art would be motivated to display collected performance data using presentation of a first visualization of a first set of the plurality of samples on the display device, each sample of the first set associated with a time within a first time period, and the first visualization plotting a time against a metric value for each sample of the first set, presentation of a first histogram of the first set on the display device, the first histogram indicating, for each of a first plurality of metric categorizations, a number of samples of the first set associated with the metric categorization. Changing of the first period to a second time period results in cross-synchronization of the visualizations with a second set of data samples associated with the second time period. A first sample of the first set and associated with a first metric categorization may be identified as associated with a first stored event trace, where the first visualization presents a first indicator in association with the first metric categorization and which indicates the first stored event trace in order to provide an effective visual tool identify and diagnose performance issues during the development and operation of computer systems and software applications (Milirud, Abstract and ¶ ¶ 1-2).

As per Claim 44, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses wherein the collecting and storing comprises: querying a register (Lui, ¶ 238) to obtain values corresponding to performance metric data for the industrial operations on each set of objects executing on a respective one of the separate threads (Milirud, para. 49, Since the queries required for visualizations 160 and 170 were issued and the corresponding result sets acquired at S420), and storing the obtained values corresponding to the performance metric data on a separate stack for each one of the separate threads (Lui, para. 211, The monitoring of Method returns is classified as either generic or specific (note: not in the GUI object sense). Shown in this FIG. 16A are two techniques for generic return capture Stack Copy 1648 and Stack Allocation 1651 (sometimes referred to as a stack-per-thread; para. 235, Additionally, the creation of parallel stacks for every thread becomes easier if processing can dynamically release what was created on the fly during each call using Thunk; para. 48, "Thunk" means a dynamically allocated structure used to execute code or store instance information in method monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Milirud into the teaching of Padisetty as modified to include “wherein the collecting and storing comprises: querying a register to obtain values corresponding to performance metric data for the industrial operations on each set of objects executing on a respective one of the separate threads, and storing the obtained values corresponding to the performance metric data on a separate stack for each one of the separate threads.” The modification would be obvious because one of ordinary skill in the art would be motivated to display collected performance data using presentation of a first visualization of a first set of the plurality of samples on the display device, each sample of the first set associated with a time within a first time period, and the first visualization plotting a time against a metric value for each sample of the first set, presentation of a first histogram of the first set on the display device, the first histogram indicating, for each of a first plurality of metric categorizations, a number of samples of the first set associated with the metric categorization. (Milirud, Abstract and paragraphs 1 and 2).

As per claims 47-49 and 51, the claims are non-transitory computer-readable storage medium claims corresponding to the method claims 36-39 and 41-42. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

As per claims 52-53 and 55, the claims are device claims corresponding to the method claims 36-39 and 41-42. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10,417,314 teaches loading and parsing a framework file containing static script syntax to locate insertion points;
US 2014/0343886 teaches diagnosing an operational functionality and/or performance of one or more building controlled systems with one or more test variables associated with one or more test sequences; execute at least one of said one or more test sequences; and 
US 2005/0114839 teaches providing a test hierarchy, the test hierarchy includes a collection of test methods, each test method calling test assertion methods for checking the correctness of production code.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191